PER CURIAM.
The defendant was charged with first-degree murder. The state waived the death penalty; however, the defendant did not waive his right to a twelve-person jury. We reverse the defendant’s conviction and remand the cause to the trial court for a new trial on the authority of Mustelier v. State, 550 So.2d 1124 (Fla. 3d DCA 1989); Rodriguez-Acosta v. State, 548 So.2d 248 *1135(Fla. 3d DCA 1989); Griffith v. State, 548 So.2d 244 (Fla. 3d DCA 1989); and Jones v. State, 548 So.2d 244 (Fla. 3d DCA 1989).
We certify the following question to the supreme court as one of great public importance:
IS A TWELVE-PERSON JURY REQUIRED IN A FIRST-DEGREE MURDER CASE IN WHICH THE PROSECUTION WAIVES THE DEATH PENALTY?
Reversed and remanded for a new trial; question certified.